Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-23054-CIV-JLK

 MARIA A LEMBCKE and all others similarly )
 situated under 29 U.S.C. 216(b),         )
                                          )
                  Plaintiff,              )
         vs.                              )
                                          )
 1706 THOMAS ST, LLC.,                    )
 SIMON NEMNI,                             )
 MICHEL CHOURAQUI,                        )
 J. CHRISTIAN MARC,                       )
                                          )
                 Defendants.              )
 _____________________________________ )

      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT J. CHRISTIAN
           MARC’S MOTION TO SET ASIDE CLERKS’ DEFAULT [DE19]

        COMES NOW the Plaintiff, by and through the undersigned, and hereby files this

 Response in Opposition to Defendant J. Christian Marc’s (“Defendant”) Motion to Set Aside

 Default, filed as [DE19], and in support thereof states as follows:

    1. Defendant J. Christian Marc was served with the Complaint on October16, 2018. [DE12].

        Thus, Defendant’s responsive pleading (i.e. Answer and Affirmative Defenses) came due

        on November 6, 2018. See [DE12].

    2. On November 7, 2018, the Plaintiff moved for an entry of a Clerk Default against said

        Defendant pursuant to Fed. R. Civ. P. 55(a). [DE14].

    3. On November 7, 2018, the Clerk entered a Default against the individual Defendant J.

        Christian Marc. [DE15].




                                             Page 1 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 2 of 7



     4. Defendant did not file a timely responsive pleading (i.e. Answer and Affirmative

        Defenses, etc.) and/or move for an enlargement of time to file same.1

     5. On November 14, 2018, one week after the entry of the Clerk Default, Defendant J.

        Christian Marc filed an Answer. [DE15].

     6. Defendant had ample opportunity to respond to Plaintiff’s Complaint and should not be

        awarded for his dilatory approach in failing to answer the Complaint. Defendant has not

        presented any good cause to substantiate his position that the underlying Default should

        be vacated. Defendant has willfully defaulted by displaying an intentionally and reckless

        disregard for the judicial proceedings. Defendant knew the requirements to answer the

        complaint in a timely manner and yet willfully chose not to do so. Further, Defendant has

        failed to meet the excusable neglect standard.

     7. Therefore, Defendant’s Motion [DE19] should be denied in its entirety and Plaintiff

        should be awarded fees related to the instant Response and all related work.

                                    MEMORANDUM OF LAW

        Defendant has filed their motion to set aside a default pursuant to Rule 55(c) and 60(b) of

 the Federal Rule of Civil procedure. The undersigned would agree that the more relaxed analysis




 1
   It is specious at best for Defendant to argue he lacked knowledge of the instant lawsuit and the
 pending deadlines as Plaintiff’s counsel was in receipt of a letter from attorney Ron Cordon,
 Esq., of Cordon Law Offices, as of August 14, 2018, in response to Plaintiff’s Florida Minimum
 Wage Letter sent in compliance with Florida Statute §448.110. Moreover, on August 22, 2018,
 Plaintiff’s counsel sent, via email, a cease and desist letter to said counsel Cordon. On October
 19, 2018, Plaintiff’s counsel sent an email correspondence to counsel Cordon acknowledging
 receipt of a fax and inquiring as to whether he would be filing a notice of appearance. On
 October 22, 2018, Plaintiff’s counsel received a call from counsel Cordon and did not speak with
 him but sent an email correspondence advising that it was counsel’s understanding that counsel
 Cordon had called and requested for him to advise as to whether he would be filing a notice of
 appearance.
                                            Page 2 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 3 of 7



 under 55(c) should apply for this case compared to the more stringent approach of 60(b) as the

 final judgment has not been entered in this case.

                Pursuant to Rule 55(c), a court may set aside an entry of
                default for good cause shown, while a default judgment may be
                set aside in accordance with Rule 60(b). Rule 60(b) allows the
                court to set aside a final judgment for excusable neglect, among
                other reasons. "The importance of distinguishing between an entry
                of default and a default judgment lies in the standard to be applied
                in determining whether or not to set aside the default. The
                excusable neglect standard that courts apply in setting aside a
                default judgment is more rigorous than the good cause standard
                that is utilized in setting aside an entry of default." E.E.O.C. v.
                Mike Smith Pontiac GMC, Inc., 896 F.2d 524, 528 (11th Cir. 1990)
                (citations                                                 omitted).

                In this case, only an entry of default was made by the clerk and
                therefore Rule 60(b) (and the more rigorous excusable neglect
                standard) is not applicable. Thus, the Court need only determine
                whether good cause has been shown to set aside the entry of
                default. "Good cause is a mutable standard, varying from situation
                to situation. It is also a liberal one-but not so elastic as to be devoid
                of substance." CompaniaInteramericana Export-Import, S.A. v.
                CompaniaDominicana de Aviacion, 88 F.3d 948, 951 (11th Cir.
                1996) (quoting Coon v. Grenier, 867 F.2d 73, 76 (1st Cir.
                1989)). In determining whether to set aside a clerk's entry of
                default for good cause, courts consider factors such as: (1) whether
                the default was culpable or willful; (2) whether setting the default
                aside would prejudice the adversary; (3) whether the defaulting
                party presents a meritorious defense; (4) whether the public
                interest was implicated; (5) whether there was significant financial
                loss to the defaulting party; and (6) whether the defaulting party
                acted promptly to correct the default. Id. If a party willfully
                defaults by displaying either an intentional or reckless disregard
                for the judicial proceedings, the court need make no other findings
                in denying relief. Id. at 951-52 (citing Shepard Claims Serv., Inc.
                v. William Darrah & Assocs., 796 F.2d 190, 194-95 (6th Cir.
                1986)).


 Idearc Inc. v. Kravitz Law Group, P.A., 2010 U.S. Dist. LEXIS 54469, 6-7 (M.D. Fla. May 7,

 2010).




                                              Page 3 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 4 of 7



        Defendant’s behavior in this case falls under the category of willful or reckless. If a party

 “willfully defaults by displaying either an intentional or reckless disregard for the judicial

 proceedings, the court need make no other findings in denying relief. Id. at 951-52 (citing

 Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 194-95 (6th Cir.

 1986)).Idearc Inc. v. Kravitz Law Group, P.A., 2010 U.S. Dist. LEXIS 54469, 6-7 (M.D. Fla.

 May 7, 2010). The facts herein are tantamount to a party willfully defaulting and/or displaying

 an intentional or reckless disregard for judicial proceedings and as such, Defendant’s Motion

 [DE17] should be denied. CompaniaInteramericana Exp.-Imp., S.A. v. CompaniaDomenicana

 De Aviacion, 88 F.3d 948, 951-952 (11th Cir. 1996) (if a party willfully defaults by displaying

 either an intentional or reckless disregard for the judicial proceedings, the court need make no

 other findings in denying relief). As Defendant recklessly and intentionally disregarded the

 Court’s deadlines, Defendant’s Motion to vacate should be denied in its entirety.

        Plaintiff is prejudiced by the fact that Plaintiff’s counsel has had to incur additional fees,

 including responding to Defendant’s’ instant Motion [DE19] and all related work. The Court

 should deny Defendant’s Motion [DE19] in its entirety and enter an award of Plaintiff’s

 counsel’s fees for the instant Response and all related work. Should the Court feel inclined to

 vacate the Clerks Default, Plaintiff respectfully request Defendant cures said prejudice by paying

 Plaintiff these additional attorney’s fees and costs as a precondition for the Court to lift the

 default as found by Judge Seitz in Saperstein v. Palestinian Auth., 2008 WL 4467535 (S.D. Fla.

 Sept. 29, 2008). Also, Plaintiff contends that not only would Plaintiff suffer prejudice if the

 default is vacated but the system as a whole would be prejudiced.

                However, federal courts should not abrogate the purposes served
                by Rule 55(a) by setting aside entries of default as a matter of
                course. Both the default entry and judgment play an important role
                in the maintenance of an orderly, efficient judicial system. They

                                             Page 4 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 5 of 7



                are significant weapons for enforcing compliance with the rules of
                procedure and therefore facilitate the speedy determination of
                litigation. The default procedure offers a useful remedy to a good
                faith litigant who is confronted by an obstructionist adversary. It
                also represents a means of encouraging an unwilling or
                uncooperative party to honor the rules established for litigation in
                the federal courts and provides the nondefaulting party an
                expeditious path to follow when his adversary does not do so or
                simply abandons the contest. But if default is to be an effective
                sanction, relief under Rule 55(c) cannot be granted too readily.
                Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d §
                2693 (citations omitted).

 Atlanta Gas Light Co. v. Semaphore Adver., Inc., 747 F. Supp. 715, 718 (S.D. Ga. 1990). If

 Defendant could so cavalierly ignore the Court’s deadlines, said deadlines would become

 meaningless as any Defendant could challenge and claim they had a meritorious defense.

 However, following this rationale, an unfair burden would be placed on the Court and Plaintiff,

 thereby prejudicing Plaintiff and the Court. If the Court grants Defendant’s Motion [DE19] it

 would create a slippery slope of where Defendant in the future may choose to answer a

 complaint at their own volition. The Court’s deadlines would be unenforceable, as any

 Defendant who were served with the summons and complaint, would be allowed to challenge

 service of process and then claim that they have a meritorious Defense, whether valid or not by

 simply stating that they deny the allegations in the complaint. As such, any Defendant will be

 allowed to answer the complaint at their earliest convenience, whether it is 21 days after service

 as required by the rules, or 90 days after service of process, whichever is more convenient for

 Defendant.

        This Court recently stated:

                Constitutional due process requires that service of process provide
                "notice reasonably calculated, under all the circumstances, to
                apprise interested parties of the pendency of the action and afford
                them an opportunity to present their objections." Mullane v. Cent.
                Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94

                                            Page 5 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 6 of 7



                L. Ed. 865 (1950); see also Prewitt Enters., Inc., 353 F.3d at 921
                ("A court is required to have personal jurisdiction under the Due
                Process Clauses of the Fifth and Fourteenth Amendments to the
                U.S. Constitution 'as a matter of individual liberty' so that 'the
                maintenance of the suit . . . [does] not offend 'traditional notions of
                fair play and substantial justice.'") (quoting Ins. Corp. of Ir. v.
                Compagnie des Bauxites de Guinee, 456 U.S. 694, 702-03, 102 S.
                Ct. 2099, 72 L. Ed. 2d 492 (1982)).

 Chanel, Inc. v. Huan Sheng Lin, 2009 U.S. Dist. LEXIS 36741 (S.D. Fla. Apr. 16, 2009). “Delay

 can amount to prejudice. See S.E .C. v. Simmons, 241 F. App'x 660, 664 (11th Cir.2007) (“We

 have held on numerous prior occasions that an inexplicable delay in filing a motion to vacate

 after learning of a default judgment precludes relief under 60(b)(1).”); Sloss Indus. Corp. v.

 Eurisol, 488 F.3d 922, 935 (11th Cir.2007) (“The longer a defendant ... delays in responding to a

 complaint, the more compelling the reason it must provide for its inaction when it seeks to set

 aside a default judgment.”).” Prof'l LED Lighting, Ltd. v. AAdyn Tech., LLC, 14-CIV-61376,

 2015 WL 1246287, at *3 (S.D. Fla. 2015).

         Defendant has not filed a good reason for failure to file their Answer with the Court. The

 summons was clear as to the amount of time Defendant had to file an answer with the Court, yet

 Defendant failed to do so. Had Defendant thought the Plaintiff did not want to proceed with his

 claim they should have contacted his attorney to verify same, at the very least. Defendant has

 failed to meet the excusable neglect standard and their Motion [DE19] should be denied in its

 entirety.

         WHEREFORE, PLAINTIFF RESPECTFULLY REQUESTS THE COURT DENY

 DEFENDANT’S MOTION [DE19] IN ITS ENTIRETY AND ORDER DEFENDANT TO PAY

 ALL OF PLAINTIFF’S ATTORNEY FEES THAT HAVE BEEN ACCRUED TO DATE,

 INCLUDING HAVING TO FILE THIS PLEADING AND ALL RELATED WORK.




                                             Page 6 of 7
Case 1:18-cv-23054-JLK Document 20 Entered on FLSD Docket 12/05/2018 Page 7 of 7



                                             Respectfully submitted,

                                             J. H. ZIDELL, P.A.
                                             ATTORNEYS FOR PLAINTIFF
                                             300-71ST STREET, SUITE 605
                                             MIAMI BEACH, FLORIDA 33141
                                             305-865-6766
                                             305-865-7167

                                             By: /s/ Neil Tobak
                                             Neil Tobak, Esq.
                                             Ntoba.zidellpa@gmail.com
                                             Florida Bar Number: 93940

                           CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                 WAS PROVIDED VIA CM/ECF ON 12/5/18 TO:

                              Stanley L. Riskin, Esq.
                                Stan L. Riskin, P.A.
                        20801 Biscayne Boulevard, Suite 506
                               Aventura, FL 33180
                                PH: (305) 936-8844
                                Fax: (305) 627-3831
                          Email: SLRISKIN@AOL.COM

                                  Patrick Patrissi
                            Lerman & Whitebook P.A.
                            2611 Hollywood Boulevard
                              Hollywood, FL 33020
                                   954-922-2811
                                   Fax: 922-2841
                           Email: patrick@lwlawfla.com


                      BY:__/s/____Neil Tobak_______________
                                NEIL TOBAK, ESQ.




                                    Page 7 of 7
